Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted October 20, 2021 is acknowledged. 
Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-55, 57-65, 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,085,997 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘997. Particularly, claims in ‘997 claims a composition comprising purified supernatant of cultured Staphylococcus epidermidis strain MO34 and method of using the same for inhibiting skin pathogen, particularly, those bacterial pathogens. Note, firmocidin is the active component of MO34 strain. The composition may be in a variety forms, such as emulsion, solution, suspension, gel, hydrogel, ointment, dusting powder, dressing, elixir, tincture, paste, foam, film, aerosol, irrigation, spray, suppository, bandage, or dermal patch. The new amendment to claim 52, reciting the biological function of firmocidin, do not change the scope of the claims as such functions are inherent. 
Claims 52-55, 56-65, 67-71  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 of copending Application No. 16/497430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘430 and the claims herein differ in that ‘430 claims composition and method of using the same for inhibiting a pathogen, wherein a compound structures is recited in the claims, and in instant claims the supernatant of cultures S. epidermidis MO34 is the active component. However, the compounds recited in ‘430 is the active ingredient of the cultured supernatant of MO34. Thus, the supernatant as herein claimed would comprise the compounds recited in ‘430, and the composition comprising the compound as recited in ‘430 would read on the supernatant of claims herein. Further, claims 16-19, 21-24, drawn to topical composition would have been obvious over the claims herein because instant application claims the employment of various topical forms, including those claimed in ‘430. One of ordinary skill in the art would have been motivated to make such topical composition for practice the claims herein. The further employment of other beneficial agents, probiotic bacteria, such as MO34 would have been obvious as MO34 has been disclosed as the bacterial producing the active component.  Furthermore, The claims herein would have been obvious over the method of inhibiting pathogen as claimed in ‘430, as 430 define those pathogens to include major skin pathogens such as GAS, GBS, S. aureus (including MRSA), etc. See, paragraph[0063] of the specification.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-56, 58-66, 68-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition as defined in claim 67, wherein the Staphylococcus strain is Staphylococcus epidermidis strain MO34 and method of using the same for treating dermatological disease or disorder, does not reasonably provide enablement for the composition and method of using the same wherein the Staphylococcus strain capable of producing firmocidin is not Staphylococcus epidermidis strain MO34.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The claim recites the employment of composition comprising a supernatant of a cultured Staphylococcus strain capable of producing firmocidin. 

The nature of the invention: The instant invention pertains to the employment of composition comprising a supernatant of a cultured Staphylococcus epidermidis strain capable of producing firmocidin. 
The breadth of the claims: The instant claims are deemed very broad since these claims reads on any strain of Staphylococcus epidermidis capable of producing firmocidin.
The presence or absence of working examples: the only example this application disclosed is that firmocidin was purified from supernatant of cultured Staphylococcus epidermidis strain MO34.
The state of the prior art Prior to applicants’ invention, firmocidin was not known in the art. 
The amount of direction or guidance provided No guidance or direction is provided in the application as to how to identify a strain of Staphylococcus epidermidis that would be capable of producing firmocidin. No rationale is provided that other strain of Staphylococcus epidermidis, would be capable of producing firmocidin.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the biological/pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses any strain of Staphylococcus epidermidis capable of producing firmocidin. According to this application, firmocidin is the active ingredient found in supernatant of cultured Staphylococcus epidermidis strain MO34 by applicants. 
Based on the known teachings of the cancer treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the capability of a strain of Staphylococcus epidermidis for producing firmocidin.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test any strain of Staphylococcus epidermidis for finding those capable of producing firmocidin, with no assurance of success.
Response to the Arguments
	Applicants’ amendments and remarks submitted October 20, 2021 have been fully considered, the found unpersuasive.
Applicants contend that the claimed invention would have been enabled because another strain of Staphylococcus epidermidis has been shown to have Firmocidin and that finding those strain of Staphylococcus epidermidis capable of producing firmocidin would have been accomplished through routine experimentation, citing Nakatsuji reference. The arguments are not persuasive. As set forth in prior office action, one of ordinary skill in the art, possessing the methods of isolation and detection of firmocidin as disclosed in the application, with no knowledge as to what kind of Staphylococcus epidermidis would produce firmocidin, it is still a hunting game for finding which strains of Staphylococcus epidermidis that would be capable of producing firmocidin. As discussed above, ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. For a given strain of Staphylococcus epidermidis, one of ordinary skill in the art would not be able to predict whether it would be capable of producing firmocidin without go through the isolation and detection process. The application discloses that “Several S. epidermidis strains were clinically isolated from healthy human skin and screened by radial diffusion antimicrobial assays. Extract form S. epidermidis MO34 were found to have the highest antimicrobial activity” and MO34 is the only strain found to produce firmocidin. The application does not discloses how many other strains have been tested. The exhibit, the Nakatsuji et al. concluded that epidermidis strains that producing 6-HAP (firmocidin) are common or commonly distributed on the human skins. See, Figure 5. However, Nakatsuji  et al. fails to discloses whether the firmocidin producing strain on various part of the human skin are the same strain or different strains and how many other Staphylococcus strains are actually on human skin, what are the chance for a strain of Staphylococcus epidermidis  from human skin would produce firmocidin?  Thus, considering all the evidence on the record, one of ordinary skill in the art would not be able to practice the claimed invention without undue experimentation. The examiner would also maintain his position as set forth in prior office action: 
Simply providing a method for searching a Staphylococcus strain capable of producing firmocidin is not a valid disclosure for enablement of using such a strain of bacteria.
The claimed method depends upon finding a Staphylococcus strain capable of producing firmocidin. Without such a strain, it is impossible to practice the claimed method of treatment.”
Applicants’ attention is directed to University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004).
In Rochester, the patent claimed a method of selectively inhibiting the enzyme PGHS-2 (also known as COX-2) by “administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product to a human.” Rochester, 358 F.3d at 918. The patent “describes in detail how to make cells that express either COX-1 or COX-2, but not both ..., as well as ‘assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product.”’ Rochester, 358 F.3d at 927. 

[T]he inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment.”

University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004).

The present case is therefore analogous to Rochester in that Rochester provides method of assay method for finding the compound, which are not sufficient for supporting a method of using the compound. Similarly, a method of finding a Staphylococcus epidermidis strain capable of producing firmocidin is not sufficient for a method of using such a strain.
Furthermore, the publication of Nakatsuji reference would serve as evidence that finding another strain of Staphylococcus epidermidis capable of producing firmocidin would require a dedicated and separated efforts. It is beyond routine experimentation. As to the genetic marks disclosed by Nakatsuji, note, those characteristics are neither recited in the claims, nor disclosed in this application. Those genetic marks merely shows that there may be other strains of  Staphylococcus epidermidis isolated from health human skin may be capable of producing firmocidin, providing no evidence that one of ordinary skill in the art would be able to predictably identify a strain of Staphylococcus epidermidis capable of producing firmocidin.  Furthermore, there are many strains of Staphylococcus epidermidis presented in nature. See, e.g., the examples in the application. As to the remarks about proteinaceous factors produced by bacteria disclosed in the application (paragraph [0069]), which are encoded in plasmids. Note, the disclosure merely reveals that the state of the art as to the knowledge how a bacterial strain act against other similar or closely related bacterial strain. It is proteinaceous material, not small molecule, such as firmocidin. The disclosure cannot support what has been disclosed in Nakatsuji regarding the genetic information of firmocidin producing Staphylococcus epidermidis. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627